Porter, J.
delivered the opinion of the court. This case comes up on an appeal taken by the defendant, who alleges, as error in the proceedings of the court below, that a document purporting to be a copy of a bond, given by a sheriff for the collection of taxes, was received in evidence on the trial. It has been submitted for our decision without argument.
The act of 1813, 1 Martin's Dig. 690, directs *270that the bond, to be given by the sheriff, shall be recorded in the office of the clerk of the parish court, and that a copy thereof shall be transmitted to the treasurer of the state.
East'n District.
May, 1823.
An act passed on the day next succeeding that just quoted, (1 Martin's Dig. 700) provides that all securities, to be furnished by the different officers of government, shall be recorded in the office of the parish judges, of the parish where the property, affected by these bonds, is situated.
It was subsequently enacted, that in all cases where public officers, other than the governor, shall be empowered to approve of the bonds, to be given by persons appointed to office, it shall be the duty of the executive to send the commissions to those in whom the right of approval is vested, and that they shall not deliver the commission until the bond is given, and a certificate that it is duly recorded.
And further, that it shall be the duty of the person who receives these bonds, to deposite them, or cause them to be deposited in the hands of the person designated by law to that effect.—Martin's Digest, 712.
The counsel for the state, in the court below, and the judge seem to have proceeded *271on the idea that the parish judge was the person designated by law to that effect. But it appears to us the statute repels that idea.— The person who receives the sheriff’s bond, is directed to deposite it with him who is designated for that purpose. The parish judge takes and receives the bond, he cannot therefore be depositor, and depository.
Mazureau for the state, Eustis for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that this case be remanded for a new trial.